Exhibit 10.8
SENSIENT TECHNOLOGIES CORPORATION
MANAGEMENT INCENTIVE PLAN
FOR GROUP/DIVISION MANAGEMENT

I.   THE PLAN       The name of this Plan is the Sensient Technologies
Corporation Management Incentive Plan for Group/Division Management. The purpose
of the Plan is to promote the interests of the shareholders and to provide
incentive to those Group/Division management employees who can contribute most
to the profitability of the Company. It is separate and distinct from other
Company incentive plans currently in effect.   II.   DEFINITIONS       In this
Plan, the terms used will have the following definitions:   A.   “Actual Average
Assets Managed” means the twelve-month average of month-end balances of key
assets and liabilities subject to Group/Division, Business Unit or Unit control,
as defined in Exhibit B, 2b) and c).   B.   “Actual Sales Operating Profit”
means profit reported on the Company’s sales operating reports, as defined in
Exhibit B, 2a) and c).   C.   “Bonus Award” means a lump-sum cash award paid no
later than March 15th of the Fiscal Year following the Fiscal Year during which
the Bonus Award was earned.   D.   “Business Unit” means a segmented profit
center within a Group/Division.   E.   “Unit” means a segmented profit center
within a Business Unit.   F.   “Company” means Sensient Technologies
Corporation.   G.   “Group/Division” means a business entity designated as such
by the Company normally segmented based on product line.   H.   “Employee” means
any employee regularly employed by the Company or any of its subsidiaries, and
paid on a salary basis.   I.   “Fiscal Year” means each twelve (12) consecutive
month period beginning on January 1 and ending on December 31.   J.   “Fiscal
Year Salary” means the base pay earned by a participant during the relevant
Fiscal Year, exclusive of any incentive compensation or supplemental payments by
the Company.   K.   “Plan” means this Sensient Technologies Corporation
Management Incentive Plan for Group/Division Management.

 



--------------------------------------------------------------------------------



 



L.   “Targeted Average Assets Managed” means the Group/Division, Business Unit
or Unit Targeted Average Assets Managed scheduled per Exhibit C.   M.  
“Targeted Sales Operating Profit” means the Group/Division, Business Unit or
Unit profit objective scheduled per Exhibit C.   N.   “Weighted Target
Percentage” means the percentage allocation of the maximum Bonus Award indicated
on Schedule B and applicable to a Group/Division, Business Unit or Unit.   III.
  PLAN ADMINISTRATION       The Board of Directors of the Company has delegated
to the Chairman and Chief Executive Officer the authority to adopt eligibility
and other rules not inconsistent with the provisions of the Plan (hereinafter
referred to as the “Regulations” and attached hereto as “Exhibit A”) for the
administration thereof and to alter, amend, or revoke any Regulations so
adopted.   IV.   PLAN PARTICIPATION       Participation in the Plan shall be in
accordance with the Regulations.

  A.   At the beginning of the Fiscal Year, the Chairman and Chief Executive
Officer shall determine who should participate in the Plan for that Fiscal Year,
based on recommendations from the Group/Division President or other Corporate
Officer.     B.   Not all key Group/Division or Business Unit employees need be
selected as participants, and selection as a participant does not ensure
selection in future plans, if such plans should be implemented.     C.   At the
end of the Fiscal Year, the Group/Division President shall recommend to the
Chairman and Chief Executive Officer the amount of the Bonus Award each
participant in the Plan should receive for that Fiscal Year.     D.   The
Chairman and Chief Executive Officer’s selection of the Employees to whom Bonus
Awards shall be made and his determination of the amounts of payment shall be
final.     E.   This Plan is not a part of the Company’s regular compensation
plan nor is it part of the employee’s regular compensation.

V.   BONUS AWARDS       The performance measurement upon which the Bonus Award
is based is determined in accordance with the Regulations for each Fiscal Year.

 



--------------------------------------------------------------------------------



 



VI.   BONUS PROVISION       All Bonus Awards under this Plan will be budgeted
and funded within the operations of the specific Group/Division/Business
Unit/Unit in which participants are employed.   VII.   SUCCESSORS AND ASSIGNS  
    If the Company sells, assigns or transfers all or substantially all of its
business and assets to any person, excluding affiliates of the Company, or if
the Company merges into or consolidates or otherwise combines with any person
which is a continuing or successor entity, then the Company shall assign all of
its right, title and interest in this Plan as of the date of such event to the
person which is either the acquiring or successor corporation, and such
person(s) shall assume and perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Plan upon the
Company.       In case of such assignment by the Company and of such assumption
and agreement by the Company and of such person(s), all further rights as well
as all other obligations of the Company under this Agreement thenceforth shall
cease and terminate and thereafter the expression “the Company” wherever used
herein shall be deemed to mean such person(s).   VIII.   MISCELLANEOUS       All
expenses incurred in interpreting and administering the Plan shall be charged
against the Group/Division.   IX.   PLAN AMENDMENTS       The Chairman and Chief
Executive Officer may suspend or discontinue the Plan at any time.

 



--------------------------------------------------------------------------------



 



Exhibit A — Regulations
GROUP/DIVISION MANAGEMENT
SENSIENT TECHNOLOGIES CORPORATION
MANAGEMENT INCENTIVE PLAN FOR GROUP/DIVISION MANAGEMENT
REGULATIONS Fiscal Year 2008
These Regulations apply to the Management Incentive Plan for Group/Division
Management for the Fiscal Year January 1, 2008 through December 31, 2008.

1.   Participants will be notified of their selection and be provided with a
copy of the Plan with specific provisions related to their Group/Division,
Business Unit or Unit and level of participation.   2.   An Employee may be
selected as a participant after the beginning of a Fiscal Year and, if eligible,
may receive a Bonus Award prorated to reflect duration of Plan participation,
paid at the same time as all other Bonus Awards under the Plan.   3.   A
participant may receive a Bonus Award based on prorated participation in more
than one Group/Division, Business Unit or Unit activity, if eligible to do so
under provisions of the plan(s)   4.   The Bonus Award granted to individual
participants shall be based upon achievement of defined target objectives
(Actual Sales Operating Profit).   5.   The Bonus Award amount may, at the sole
discretion of the Chairman and Chief Executive Officer, be adjusted up or down
by five to twenty percent (5% to 20%) to recognize individual performance.   6.
  If an Employee ceases to be a Plan participant during the Fiscal Year, but
remains in the Company’s service, the Employee may, at the discretion of the
Chairman and Chief Executive Officer, receive a pro-rata Bonus Award based upon
the number of months spent as a participant, paid at the same time as all other
Bonus Awards under the Plan.   7.   The Bonus Award shall not be paid to
participants who resigned or were discharged for cause prior to their receiving
the Bonus Award unless the Chairman and Chief Executive Officer decides
otherwise.   8.   If an Employee ceases to be a Plan participant during the
Fiscal Year as a result of death, disability, or retirement under the Company’s
ESOP, the Employee or his/her estate may, at the discretion of the Chairman and
Chief Executive Officer, receive a pro-rata Bonus Award based upon the number of
months spent as a participant, paid at the same time as all other Bonus Awards
under the Plan.       In such cases, the Chairman and Chief Executive Officer
may increase the Bonus Award up to, but not in excess of, the amount that would
have been earned for a full year of participation.

 



--------------------------------------------------------------------------------



 



9.   For the purpose of determining the appropriate Plan Award, profit changes
due to fluctuation in currency exchange or internal hedges will not be
considered. International business unit profit performance will be based upon
actual vs. budget comparisons in local currencies.   10.   Upon the
recommendations of the Senior Corporate Officers, the Chairman and Chief
Executive Officer may approve special adjustments to Incentive Targets necessary
to give consideration to unbudgeted and/or unplanned situations which developed
after finalization of the operating budget. Such adjustments will be submitted
for consideration only if required to correct major inequities.

 



--------------------------------------------------------------------------------



 



Exhibit B – Performance Measures
GROUP/DIVISION MANAGEMENT
SENSIENT TECHNOLOGIES CORPORATION
MANAGEMENT INCENTIVE PLAN FOR GROUP/DIVISION MANAGEMENT
PERFORMANCE MEASURES Fiscal Year 2008

     
Participant Name:
  Bonus Award as Percentage of Fiscal Year Salary:
 
   
Title:
  Target:      %      Maximum:      %

1.   The method by which the Bonus Awards will be earned has been designed to
encourage the following:

  a)   The setting of realistic operating budgets and performance thereto.    
b)   The improvement of return on investment through maximization of profits and
careful utilization of corporate assets.

2.   Participants will receive their Bonus Award in accordance with the
applicable Group/Division, Business Unit or Unit Schedules (Exhibit C).

  a)   Actual Sales Operating Profit for the Group/Division is the profit
reported on the Company’s sales operating reports adjusted by adding back any
interest expense, foreign taxes, or goodwill amortization which had been charged
against the reported profit.     b)   Actual Average Assets Managed is the
twelve-month average of month-end balances of key assets and liabilities subject
to Group/Division control consisting of accounts receivable, inventories,
accounts payable, accrued expenses and any other assets or liabilities
specifically identifiable with a Group/Division and so specified prior to the
beginning of the Fiscal Year (such as advances to suppliers, deferred farming
costs, etc.).     c)   Adjustments         If the Actual Average Assets Managed
for the Group/Division during the Fiscal Year exceed the Targeted Average Assets
Managed, the increase will be multiplied by 25% and added to the Targeted Sales
Operating Profit as a charge for the use of additional capital.         If the
Actual Average Assets Managed for the Group/Division during the Fiscal Year are
less than the Targeted Average Assets Managed, the reduction will be multiplied
by 25% and subtracted from the Targeted Sales Operating Profit as a credit for
the reduction in capital utilized.

 



--------------------------------------------------------------------------------



 



Exhibit C – Performance Measures, Schedule
GROUP/DIVISION MANAGEMENT
SENSIENT TECHNOLOGIES CORPORATION
MANAGEMENT INCENTIVE PLAN FOR GROUP/DIVISION MANAGEMENT
PERFORMANCE MEASURES-SCHEDULE Fiscal Year 2008

     
Participant Name:
  Title:
 
   
Group/Division Name:
   

                  ACTUAL SALES OPERATING PROFIT       % OF FORMULA AWARD AS A %
OF TARGET PROFIT       EARNED   <86 %  
 
    0 %   86 %  
 
    30 %   88 %  
 
    35 %   90 %  
 
    40 %   92 %  
 
    45 %   94 %  
 
    50 %   96 %  
 
    60 %   97 %  
 
    70 %   98 %  
 
    80 %   100 %  
 
    100 %   101 %  
 
    110 %   102 %  
 
    120 %   103 %  
 
    130 %   104 %  
 
    140 %   105 %  
 
    150 %   106 %  
 
    160 %   107 %  
 
    170 %   108 %  
 
    180 %   109 %  
 
    185 %   110 %  
 
    190 %   111 %  
 
    195 %   112 %  
 
    200 %

              (000’s omitted)
Approved Group/Division/Business Unit/Unit
       
Weighted Target Percentage
    %  
Targeted Sales Operating Profit
  $    
Targeted Average Assets Managed
  $    

 



--------------------------------------------------------------------------------



 



Exhibit D – Additional Incentive Components
GROUP/DIVISION MANAGEMENT
SENSIENT TECHNOLOGIES CORPORATION
MANAGEMENT INCENTIVE PLAN FOR GROUP/DIVISION MANAGEMENT
ADDITIONAL INCENTIVE COMPONENTS - Fiscal Year 2008

I.   Background: The addition of two incentive components. For each location
that has a formula under MIP, there will be an incremental 15% of a
participant’s target given for each additional incentive component if the
established targets are achieved. This allows participants to achieve an
incremental incentive of 15% of target for each additional incentive component.
  II.   Definitions:

  A.   “Selling, General and Administrative (SGA)” means selling and
administrative costs as reported in the Corporate financial statements.     B.  
“Cash Flow” means net cash provided by operating activities and is defined as
operating profit plus non-cash expenses (depreciation and amortization) adjusted
for changes in controllable working capital components as reported in the
Corporate consolidation system.

III.   Additional Incentive Components include:

  •   SG&A Expense Reduction: Any location that achieves the approved minimum
SG&A threshold percentage (SG&A as a percentage of revenue) will receive the 15%
addition to their Target.     •   Cash Flow Improvement: Any location that
achieves the approved Targeted Average Cash Flow will receive the 15% addition
to their Target.

IV.   Each additional incentive component is an all or nothing arrangement. If
the additional incentive component is exceeded, then 15% is the maximum that is
awarded. A cumulative maximum payout for a participant is 200%.

         
V. Approved Group/Division/Business Unit/Unit
       
Weighted Target Percentage
    %  
Targeted SG&A
    %  
Targeted Average Cash Flow
  $    

 